Appeal *14from an order of a vice chancellor setting aside an order to take the bill as confessed for want of an answer. The answer was completed and sworn to and copied on the last day for answering, but too lato to serve it on that day. About nine o’clock in the morning of the next day the clerk of the defendant’s solicitor went to the office of the complainant’s solicitor to serve the answer, but found the door locked. As he turned to leave the office he met the clerk of the complainant’s solicitor, who was coming to open and enter the office and served the answer on him, within seven feet of the door of the office. The clerk received it, and within five minutes afterwards opened and entered the office with it. At the time the copy of the answer was served- the original had not been filed, but it was filed the same day. Between two and three o’clock the complainant’s solicitor sent to enter the order to take the bill as confessed; and at the same time returned the answer to the defendant’s solicitor. The chancellor held the , „ service of the answer upon the clerk, in this manner to be proper and legal, within the spirit and intent of the rule. ITo also held that although it is not absolutely necessary that a s^ou‘^ be filed at the moment a copy is served, provi-(je(j ;s fjjec¡ ¿pg same day, the service is not perfect until J ’ * the original i§ actually delivered to the proper officer to be fifed.
sorvico upon a cierlt out of the solicitor’s office,
beforeserviooof a copy.
Order appealed from affirmed with costs.